DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Claims 5-7 and 17-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/29/2022. The traversal is on the ground(s) that: 
	“In the instant case, the Applicants respectfully note that claims directed to different 
species under a generic claim may only be considered to be independent inventions if they are "not connected in any of design, operation, or effect under the disclosure." (See MPEP @ 806.04(b)). Despite these three requirements, the Examiner only asserts on page 2 of the Office Action that the species are independent or distinct because "the way in which each species operates are structurally different from one another." 
	However, the Applicants submit that both species are related with regard to the effect provided by their different structures, to wit protecting against negative pressure that may occur during extended periods of non-use that can otherwise pull air into the fuel line from the outlet and pilot ports, displacing the fuel in the valve and fuel line. (See Background Of The Invention). 
	As such, the identified species are clearly related, necessitating additional analysis by the Examiner. Such an analysis requires a two-way test for distinctness: (i) Each species, as claimed, requires a mutually exclusive limitation, and (ii) The species, as claimed, are not obvious variants of each other. (See MPEP @ 806.04(f)). 
	However, the Examiner performs no such analysis whatsoever in the current Action. Indeed, if such an analysis were undertaken, it would be evident that the claims of Species 1 and 2 do overlap in scope and that they are quite capable of being used together. As a result, the Examiner's rationale for characterizing the relationship of the species of the claimed subject matter and his applied analysis to require restriction are not well-grounded. 
	Accordingly, it is respectfully submitted that the Election/Restriction requirement set forth in the Office Action is improper and respectfully requested that the Election/Restriction requirement be withdrawn.”

	These arguments are not persuasive because each of the two species claimed are independent or distinct because (at least) Species 1 utilizes two check valves disposed in the second fluid pathway to counteract negative pressure while Species 2 does not. Moreover, Species 2 utilizes a relief valve disposed in the first fluid pathway to counteract negative pressure while Species 1 does not. Thus, each species, as claimed, does require a mutually exclusive limitation. Moreover, there is nothing of record that indicates that the structurally different species claimed, which operate in materially different ways, are obvious variants of one another. Applicant’s assertion that both species of valves protect “against negative pressure” does not change the fact that each species requires mutually exclusive structural limitations and operates in materially different ways. Thus, the species claimed constitute independent inventions that are properly restrictable from one another. Moreover, as is provided in the restriction requirement filed 7/7/2022, searching for both independent inventions simultaneously would pose a serious search burden on the office because such search would, inter alia, require multiple different fields and strategies of search. Thus, the requirement is still deemed proper and is therefore made FINAL. Claims 5-7 and 17-20 are consequently withdrawn from further consideration.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al. (US 4,413,975) (hereinafter “Turner”) in view of Matthews (US 4,044,794). 
	Regarding Claim 1, Turner teaches of a gas valve (1) for an intermittent pilot ignition system (Fig. 2), comprising: 
	a valve housing (the outer “housing” of element (1) as is shown in Figs. 1, 2) comprising a first fluid pathway (fluid pathway that extends from (10) to (12) and includes passageway (84)) between an upstream inlet port (10) and a downstream outlet port (12) and a second fluid pathway (fluid pathway that extends from (10) to (82))  between the upstream inlet port (10) and a downstream pilot port (82) (see at least Col. 3 lines 18-58 and Figs. 1, 2); 
	a first diaphragm (52) disposed in the first fluid pathway between the upstream inlet port and the downstream outlet port (see at least Col. 3 lines 44-52 and Fig. 1); 
	a second diaphragm (174) disposed in the first fluid pathway between the upstream inlet port and the downstream outlet port (see at least Col. 4 lines 36-48 and Fig. 1); and
	at least one valve (158) disposed in the first fluid pathway or the second fluid pathway (valve (158) is disposed in the second fluid pathway - see at least Col. 4 lines 3-24 and Fig. 1 and Fig. 1). Turner also teaches that valve (158) is configured to prevent the first diaphragm from opening under a negative pressure (see at least Col. 4 lines 3-24 and Fig. 1 and Fig. 1). 
	Turner fails to explicitly teach that the at least one valve is configured to prevent the first diaphragm in addition to the second diaphragm from opening under a negative pressure. 
	Matthews discloses a relatable gas valve (Fig. 2) that comprises a first fluid pathway (fluid pathway that extends from (14) to main burner (20) via outlet (16)) between an upstream inlet port (14) and a downstream outlet port (16) and a second fluid pathway (fluid pathway that extends from inlet port (14) to pilot burner (8) via pilot port (13)) between the upstream inlet port (10) and a downstream pilot port (13) (see at least Col. 2 line 61 - Col. 3 line 9, Col. 4 lines 9-16 and Figs. 1-3), a first diaphragm (52) disposed in the first fluid pathway between the upstream inlet port and the downstream outlet port and a second diaphragm (76) disposed in the first fluid pathway between the upstream inlet port and the downstream outlet port (see at least Col. 2 lines 25-41, Col. 3 lines 12-22 and Figs. 1-3). Matthews also teaches of at least one valve (122) disposed in the second fluid pathway proximate the pilot port that enables fuel to flow through the pilot port and blocks fuel or air from flowing the opposite way as a result of negative pressure (see at least Col. 6 lines 20-51 and Figs. 1-3). By working as a “ball-check valve” proximate the pilot port, valve (122) is configured to prevent the first diaphragm in addition to the second diaphragm from opening under a negative pressure (as is evident from at least Col. 6 lines 20-51 and Figs. 1-3). Matthews teaches that such arrangement is advantageous because, inter alia, it limits reverse flow through the valve from a position proximate the pilot port (see at least Col. 6 lines 20-51 and Figs. 1-3). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the valve taught by Turner by configuring the at least one valve to include an additional valve, in the form of a ball-check valve, that is positioned proximate the pilot port and is configured to prevent the first diaphragm in addition to the second diaphragm from opening under a negative pressure based on the teachings of Matthews. Doing so would have, inter alia, limited reverse flow through the valve from a position proximate the pilot port. 
	The combination of Turner and Matthews fails to explicitly teach that the at least one valve is configured to prevent the first diaphragm and the second diaphragm from opening under a negative pressure having an absolute value of at least 26" W.C. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the at least one valve to be to configured to prevent the first diaphragm and the second diaphragm from opening under a negative pressure having an absolute value of at least 26" W.C. as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, the at least one valve in the combination of Turner and Matthews is configured to prevent the first diaphragm and the second diaphragm from opening under a negative pressure (as is presented above) - thus the general conditions of the claim are disclosed in the prior art. The magnitude of negative pressure that the at least one valve is able to withstand is a result effective variable that would have readily changeable in the valves of Turner and Matthews. In the instant case, stronger valves will prevent greater magnitudes of negative pressure at the expense of increased cost and vice-versa. One of ordinary skill in the art would have been readily able to select valves of appropriate strength depending on need.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the strength of the existing valves in the combined apparatus to enable them to withstand a negative pressure having an absolute value of at least 26" W.C.  as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 2: Turner teaches of a valve (158) disposed in the second fluid pathway (see at least Col. 4 lines 3-24 and Fig. 1 and Fig. 1) and Matthews teaches of disposing a valve (122), in the form of a ball-check valve, proximate the pilot port within the second fluid pathway (as is presented above in the rejection for Claim 1). Thus, the at least one valve in the combination of Turner and Matthews would necessarily comprise two check valves disposed in the second fluid pathway as claimed. 

	Regarding Claim 3: Turner teaches of a valve (158) that is positioned in a first flow passage between a first side of the first diaphragm (left-hand side of diaphragm (52) with respect to Fig. 1) and a second side of the first diaphragm (right-hand side of diaphragm (52) with respect to Fig. 1) (as is shown in Fig. 1 - see at least Col. 4 lines 3-24 and Fig. 1) and Matthews teaches of implementing a second check valve in a second flow passage downstream of a first flow passage and proximal to the pilot port (as is presented above in the rejection for Claim 1). Thus, combination of Turner and Matthews would have necessarily resulted in the invention as claimed (see the rejection for Claim 1 above). 

	Regarding Claim 4, Turner and Matthews teach the gas valve of Claim 3 (see the rejection for Claim 3) and Mathews also teaches that the second check valve of the combined apparatus is a ball valve (see at least Col. 6 lines 45-51, Fig. 2 and the rejection for Claim 1 above). 
Turner fails to explicitly disclose an embodiment wherein the first check valve (158) is in the form of a ball valve. However, merely reconfiguring the existing first check valve taught by Turner to be a check valve that is in the form of a ball valve would have been an obvious matter of design choice. 
To support a conclusion that a claim is directed to obvious subject matter, i.e., that a feature is an obvious matter of design choice, an Examiner must present a ‘convincing line of reasoning’ as to why one of ordinary skill in the art would have found the claimed feature to have been obvious.  Ex parte Clapp, 227 U.S.P.Q. 972, 973 (BPAI 1985).  When determining whether a rejection based on design choice is appropriate, the Examiner must review the Specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned ‘convincing line of reasoning.’  Ex parte Clapp, 227 U.S.P.Q. at 973.

	It is apparent from Applicant’s specification that specifically configuring the first check valve to be in the form of ball valve as opposed to in any other form of check valve is not critical to the invention and that using a check valve that is in the form of a ball valve as opposed to using any other form of check valve does not serve any advantage, particular purpose, or solve a stated problem. It is evident from the specification that the first check valve needs to be able to block reverse flow to perform its function. Thus, it is evident that that the prior art would have performed equally as well as the claimed invention since the prior art teaches of Turner teaches of a “check valve 158” that comprises a “flapper disc 156” which fulfills the same purpose of blocking reverse flow equally as well as a check valve that is in the form of a ball valve and because there is nothing of record to show otherwise. 
	Therefore, it would have been prima facie obvious to modify the combined apparatus of Turner and Matthews by reconfiguring the existing first check valve taught by Turner to be a check valve that is in the form of a ball valve as claimed since such modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 8, Turner and Matthews teach the gas valve of Claim 1 (see the rejection for Claim 3) but fail to explicitly teach that the first diaphragm and the second diaphragm are prevented from opening under a negative pressure having an absolute value of at least 55" W.C. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the at least one valve in the combined apparatus to be to configured to prevent the first diaphragm and the second diaphragm from opening under a negative pressure having an absolute value of at least 55" W.C. as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, the at least one valve in the combination of Turner and Matthews is configured to prevent the first diaphragm and the second diaphragm from opening under a negative pressure (as is presented above in the rejection for Claim 1) - thus the general conditions of the claim are disclosed in the prior art. The magnitude of negative pressure that the at least one valve is able to withstand is a result effective variable that would have readily changeable in the valves of Turner and Matthews. In the instant case, stronger valves will prevent greater magnitudes of negative pressure at the expense of increased cost and vice-versa. One of ordinary skill in the art would have been readily able to select valves of appropriate strength depending on need.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the strength of the existing valves in the combined apparatus to enable them to withstand a negative pressure having an absolute value of at least 55" W.C.  as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 

Regarding Claim 9, Turner teaches of a gas valve (1) for an intermittent pilot ignition system (Fig. 2), comprising: 
	a valve housing (the outer “housing” of element (1) as is shown in Figs. 1, 2) comprising a first fluid pathway (fluid pathway that extends from (10) to (12) and includes passageway (84)) between an upstream inlet port (10) and a downstream outlet port (12) and a second fluid pathway (fluid pathway that extends from (10) to (82))  between the upstream inlet port (10) and a downstream pilot port (82) (see at least Col. 3 lines 18-58 and Figs. 1, 2); 
	a first diaphragm (52) disposed in the first fluid pathway between the upstream inlet port and the downstream outlet port (see at least Col. 3 lines 44-52 and Fig. 1); 
	a second diaphragm (174) disposed in the first fluid pathway between the upstream inlet port and the downstream outlet port (see at least Col. 4 lines 36-48 and Fig. 1); and
	a first check valve (158) disposed in the second fluid pathway (see at least Col. 4 lines 3-24 and Fig. 1 and Fig. 1), the first check valve positioned in a first flow passage between a first side of the first diaphragm (left-hand side of diaphragm (52) with respect to Fig. 1) and a second side of the first diaphragm (right-hand side of diaphragm (52) with respect to Fig. 1) (as is shown in Fig. 1 - see at least Col. 4 lines 3-24 and Fig. 1). Turner also teaches that valve (158) is configured to prevent the first diaphragm from opening under a negative pressure (see at least Col. 4 lines 3-24 and Fig. 1 and Fig. 1). 
	Turner fails to explicitly teach of a second check valve disposed in the second fluid pathway wherein the second check valve is positioned in a second flow passage downstream of the first flow passage and proximal to the pilot port.
	Matthews discloses a relatable gas valve (Fig. 2) that comprises a first fluid pathway (fluid pathway that extends from (14) to main burner (20) via outlet (16)) between an upstream inlet port (14) and a downstream outlet port (16) and a second fluid pathway (fluid pathway that extends from inlet port (14) to pilot burner (8) via pilot port (13)) between the upstream inlet port (10) and a downstream pilot port (13) (see at least Col. 2 line 61 - Col. 3 line 9, Col. 4 lines 9-16 and Figs. 1-3), a first diaphragm (52) disposed in the first fluid pathway between the upstream inlet port and the downstream outlet port and a second diaphragm (76) disposed in the first fluid pathway between the upstream inlet port and the downstream outlet port (see at least Col. 2 lines 25-41, Col. 3 lines 12-22 and Figs. 1-3). Matthews also teaches of a check valve (122) disposed in the second fluid pathway proximate the pilot port that enables fuel to flow through the pilot port and blocks fuel or air from flowing the opposite way as a result of negative pressure (see at least Col. 6 lines 20-51 and Figs. 1-3). By working as a “ball-check valve” proximate the pilot port, valve (122) is configured to prevent the first diaphragm in addition to the second diaphragm from opening under a negative pressure (as is evident from at least Col. 6 lines 20-51 and Figs. 1-3). Matthews teaches that such arrangement is advantageous because, inter alia, it limits reverse flow through the valve from a position proximate the pilot port (see at least Col. 6 lines 20-51 and Figs. 1-3). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the valve taught by Turner by configuring it to include a second check valve disposed in the second fluid pathway and positioned in a second flow passage downstream of the first flow passage and proximal to the pilot port based on the teachings of Matthews. Doing so would have, inter alia, limited reverse flow through the valve from a position proximate the pilot port. 
	The combination of Turner and Matthews fails to explicitly teach that the first check valve and the second check valve are configured to prevent the first diaphragm and the second diaphragm from opening under a negative pressure having an absolute value of at least 26" W.C. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the first check valve and the second check valve to be to configured to prevent the first diaphragm and the second diaphragm from opening under a negative pressure having an absolute value of at least 26" W.C. as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, the first check valve and the second check valve in the combination of Turner and Matthews is configured to prevent the first diaphragm and the second diaphragm from opening under a negative pressure (as is presented above) - thus the general conditions of the claim are disclosed in the prior art. The magnitude of negative pressure that the first check valve and the second check valve are able to withstand is a result effective variable that would have readily changeable in the valves of Turner and Matthews. In the instant case, stronger valves will prevent greater magnitudes of negative pressure at the expense of increased cost and vice-versa. One of ordinary skill in the art would have been readily able to select valves of appropriate strength depending on need.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the strength of the existing valves in the combined apparatus to enable them to withstand a negative pressure having an absolute value of at least 26" W.C.  as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 10, Turner and Matthews teach the gas valve of Claim 9 (see the rejection for Claim 3) but fail to explicitly teach that the first diaphragm and the second diaphragm are prevented from opening under a negative pressure having an absolute value of at least 55" W.C. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the existing valves in the combined apparatus to be to configured to prevent the first diaphragm and the second diaphragm from opening under a negative pressure having an absolute value of at least 55" W.C. as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, the valves in the combination of Turner and Matthews are configured to prevent the first diaphragm and the second diaphragm from opening under a negative pressure (as is presented above in the rejection for Claim 1) - thus the general conditions of the claim are disclosed in the prior art. The magnitude of negative pressure that the valves are able to withstand is a result effective variable that would have readily changeable in the valves of Turner and Matthews. In the instant case, stronger valves will prevent greater magnitudes of negative pressure at the expense of increased cost and vice-versa. One of ordinary skill in the art would have been readily able to select valves of appropriate strength depending on need.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the strength of the existing valves in the combined apparatus to enable them to withstand a negative pressure having an absolute value of at least 55" W.C.  as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 11, Turner and Matthews teach the gas valve of Claim 9 (see the rejection for Claim 9) and Mathews also teaches that the second check valve of the combined apparatus is a ball valve (see at least Col. 6 lines 45-51, Fig. 2 and the rejection for Claim 1 above). 
Turner fails to explicitly disclose an embodiment wherein the first check valve (158) is in the form of a ball valve. However, merely reconfiguring the existing first check valve taught by Turner to be a check valve that is in the form of a ball valve would have been an obvious matter of design choice. 
To support a conclusion that a claim is directed to obvious subject matter, i.e., that a feature is an obvious matter of design choice, an Examiner must present a ‘convincing line of reasoning’ as to why one of ordinary skill in the art would have found the claimed feature to have been obvious.  Ex parte Clapp, 227 U.S.P.Q. 972, 973 (BPAI 1985).  When determining whether a rejection based on design choice is appropriate, the Examiner must review the Specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned ‘convincing line of reasoning.’  Ex parte Clapp, 227 U.S.P.Q. at 973.

	It is apparent from Applicant’s specification that specifically configuring the first check valve to be in the form of ball valve as opposed to in any other form of check valve is not critical to the invention and that using a check valve that is in the form of a ball valve as opposed to using any other form of check valve does not serve any advantage, particular purpose, or solve a stated problem. It is evident from the specification that the first check valve needs to be able to block reverse flow to perform its function. Thus, it is evident that that the prior art would have performed equally as well as the claimed invention since the prior art teaches of Turner teaches of a “check valve 158” that comprises a “flapper disc 156” which fulfills the same purpose of blocking reverse flow equally as well as a check valve that is in the form of a ball valve and because there is nothing of record to show otherwise. 
	Therefore, it would have been prima facie obvious to modify the combined apparatus of Turner and Matthews by reconfiguring the existing first check valve taught by Turner to be a check valve that is in the form of a ball valve as claimed since such modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 12, Matthews also teaches that the second check valve (122) is a ball valve (see at least Col. 6 lines 45-51, Fig. 2 and the rejection for Claim 9 above).

	Regarding Claim 13, Turner also teaches that a solenoid (40) is disposed between the first flow passage and the second flow passage, the solenoid configured to control a flow of gas between the first flow passage and the second flow passage (see at least Col. 3 lines 35-52 and Fig. 1). 

	Regarding Claim 14, Turner also teaches that the first flow passage comprises a bleed valve (bleed valve comprising element (120)) between the first side of the first diaphragm and the second side of the first diaphragm (see at least Col. 4 lines 25-38 and Fig. 1). 

	Regarding Claim 15, Turner also teaches that the bleed valve (120) is downstream of the first check valve (158) (as is shown in Fig. 1).

	Regarding Claim 16, Turner also teaches that the first diaphragm (52) is upstream of the second diaphragm (174) (as is shown in Fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Katchka (US 3,704,854) is considered relevant to this application in terms of structure and use. 
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        9/19/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762